                                                                    FILED
                                                              February 21, 2020
                         UNITED STATES DISTRICT COURT         CLERK, US DISTRICT COURT
                                                                EASTERN DISTRICT OF
                                                                     CALIFORNIA
                        EASTERN DISTRICT OF CALIFORNIA




                                         JUDGMENT IN A CIVIL CASE

DEENA MONROE,

           Plaintiff,                       2:20-CV-00056-TLN-EFB
    v.


TARGET CORPORATION,

           Defendant.




    IT IS ORDERED AND ADJUDGED:

           THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE
           WITH DEFENDANT’S OFFER OF JUDGMENT PURSUANT TO
           FRCP 68, AND NOTICE OF ACCEPTANCE OF OFFER BY
           PLAINTIFF, FILED WITH THE COURT ON FEBRUARY 20, 2020.



                                               Keith Holland,
                                               Clerk of the Court

ENTERED:   February 21, 2020                  by: /s/ Michele Krueger
                                                   Michele Krueger,
                                                   Courtroom Deputy
